                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


PAULA COMPTON CHARLES, ET AL.                  :           DOCKET NO. 2:19-cv-0014

VERSUS                                          :          UNASSIGNED DISTRICT

WATERWORKS DIST. NO. 8 WARDS                               JUDGEMAGISTRATE JUDGE KAY
3 & 8 CALCASIEU PARISH, ET AL.                  :


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 15] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss [doc. 7] be GRANTED and that all

disability discrimination claims construed under state or federal law from the complaint be

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 25th day of April, 2019.
